 



Palatin Technologies, Inc. 8-k [palatin-8k_070212.htm] 

EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of July 2,
2012, between Palatin Technologies, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.
DEFINITIONS

1.1              Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 and Rule 144 under
the Securities Act.

“Agreement” shall have the meaning set forth in the preamble of this Agreement.

“Approved Stock Plan” means any employee benefit plan, employment agreement or
any other agreement, plan or arrangement which has been approved by a majority
of the non-employee members of the Board of Directors (as defined below) or a
majority of the members of a committee of non-employee directors established for
such purpose, pursuant to which the Company’s securities may be issued to any
employee, consultant, officer or director for services provided to the Company.

“Attribution Parties” shall have the meaning ascribed to such term in the
Warrants.

“Basic Amount” shall have the meaning ascribed to such term in Section
4.18(a)(ii).

“Board of Directors” means the board of directors of the Company.



1

 

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States, or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Buy-In” shall have the meaning ascribed to such term in Section 4.1(c).

“Buy-In Price” shall have the meaning ascribed to such term in Section 4.1(c).

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Company” shall have the meaning set forth in the preamble of this Agreement.

“Company Controlled Fundamental Transaction” shall have the meaning ascribed to
such term in the Warrants.

“Company Counsel” means Thompson Hine LLP, with offices located at, among other
places, 335 Madison Avenue, 12th Floor, New York, New York 10017.

“DRS” shall have the meaning ascribed to such term in Section 2.2(a)(iii).

“DTC” shall have the meaning ascribed to such term in Section 2.2(a)(iii).

“DWAC” shall have the meaning ascribed to such term in Section 2.2(a)(iii).

 

“Effective Date” means the earliest of the date that (a) the Initial
Registration Statement (as defined in the Registration Rights Agreement) has
been declared effective by the Commission or (b) all of the Shares and the
Warrant Shares required to be registered for resale have been sold pursuant to
Rule 144 or may be sold pursuant to Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 and without volume or manner-of-sale restrictions.

 



2

 

 

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Excluded Securities” means any shares of Common Stock issued or issuable: (i)
in connection with any Approved Stock Plan; (ii) upon exercise of the Warrants
and (iii) upon conversion or exercise of any Common Stock Equivalents which are
outstanding on the day immediately preceding the date hereof, provided that the
terms of such Common Stock Equivalents are not amended, modified or changed on
or after the date hereof.

 

“FAST Program” shall have the meaning ascribed to such term in Section
2.2(a)(iii).

 

“FDA” shall have the meaning ascribed to such term in Section 3.1(ee).

“FDCA” shall have the meaning ascribed to such term in Section 3.1(ee).

“Fundamental Transaction” shall have the meaning ascribed to such term in the
Warrants.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Holder” shall have the meaning ascribed to such term in Section 4.19.

“Increased Shares Amendment” shall have the meaning ascribed to such term in the
Series B Warrants.

“Indebtedness” of any Person means (i) any individual indebtedness or series of
related indebtedness for borrowed money, including all obligations evidenced by
notes, bonds, debentures or similar instruments, in excess of five hundred
thousand dollars ($500,000.00), (ii) all debt securities convertible into or
exchangeable or exercisable for Common Stock or Common Stock Equivalents, and
(iii) any other instrument or transaction (such as a sale lease back or
factoring transaction) structured in a manner to circumvent the intent of this
definition and Section 4.17 or Section 4.18 in which case this definition shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms hereof to the extent necessary to correct this definition or any
portion hereof which may be defective or inconsistent with the intended
treatment of such instrument or transaction under Section 4.17 and Section 4.18.

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).



3

 

 

“Issuance Period End Date” means the later of (A) September 1, 2013, (B) the
date that the restrictions listed on Schedule 3.1(hh)(ii) expire and (C) the
Prohibition Period End Date.

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).

“Liens” means a mortgage, lien, charge, pledge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(gg).

“Notice of Acceptance” shall have the meaning ascribed to such term in Section
4.18(a)(iii).

“Offer” shall have the meaning ascribed to such term in Section 4.18(a)(ii).

“Offer Notice” shall have the meaning ascribed to such term in Section
4.18(a)(ii).

“Offer Period” shall have the meaning ascribed to such term in Section
4.18(a)(iii).

“Offered Placement” shall have the meaning ascribed to such term in Section
4.18(a)(ii).

“Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or its Subsidiary to secure the purchase price of such
equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company’s business, not interfering in any material
respect with the business of the Company and its Subsidiary taken as a whole,
and (vii) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payments of custom duties in connection with the importation of
goods.



4

 

 

“Person” means an individual or corporation, partnership, limited partnership,
trust, incorporated or unincorporated association, joint venture, limited
liability company, joint stock company, government (or an agency or subdivision
thereof) or other entity of any kind.

“Pharmaceutical Product” shall have the meaning ascribed to such term in Section
3.1(ee).

“Preferred Stock” shall have the meaning ascribed to such term in Section
3.1(g)(i).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened in writing.

“Prohibition Period End Date” means the earlier of the date that (A) the
Increased Shares Amendment is effective and (B) no Series B Warrants remain
outstanding.

“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.16.

“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.16.

“Purchaser(s)” shall have the meaning set forth in the preamble of this
Agreement.

“Purchaser Amount” shall have the meaning ascribed to such term in Section
4.18(a)(ii).

“Purchaser Condition” means the satisfaction of either of the following: (i) the
Maximum Percentage not being in excess of 9.99%, or (ii) such Purchaser has
delivered to the Company an opinion of counsel in a form reasonably satisfactory
to the Company that the Purchaser is not an Affiliate of the Company.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.9.

“Refused Placement” shall have the meaning ascribed to such term in Section
4.18(a)(iv).



5

 

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement.

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

“Required Reserve Amount” shall have the meaning ascribed to such term in
Section 4.10.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities” means the Shares, the Warrants and the Warrant Shares.

“Securities Act” shall have the meaning ascribed to such term in the preamble of
this Agreement.

“Series A Warrants” means the warrants required to be delivered to the
Purchasers at the Closing in accordance with Section 2.2(a) hereof, in
substantially the form of Exhibit A-1 attached hereto (with any changes thereto
being acceptable to the Purchasers).

“Series B Warrants” means the warrants required to be delivered to the
Purchasers at the Closing in accordance with hereof, in substantially the form
of Exhibit A-2 attached hereto (with any changes thereto being acceptable to the
Purchasers).

“Series B Warrant Shares” means, the shares of Common Stock issuable pursuant to
the Series B Warrants.

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement, but excluding the Warrant Shares.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Shares and Warrants purchased hereunder, as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.



6

 

 

“Subsequent Debt Placement” means, the Company or any Subsidiary thereof shall,
either directly or indirectly, offer, sell, grant any option to purchase, incur,
guarantee, assume or suffer to exist (or announce any offer, sale, grant of any
option to purchase, incurrence, guarantee, assumption or suffering to exist of
or enter into any discussions or negotiations as to) any Indebtedness that is
not (i) issued in connection with any Subsequent Equity Placement, (ii) issued
in conjunction with or related to any issuance or potential issuance of Common
Stock or Common Stock Equivalents or (iii) convertible into or exchangeable or
exercisable for Common Stock or Common Stock Equivalents, including any other
instrument or transaction (such as a sale lease back or factoring transaction)
structured in a manner to circumvent the intent of this definition and Section
4.17 or Section 4.18 in which case this definition shall be construed and
implemented in a manner otherwise than in strict conformity with the terms
hereof to the extent necessary to correct this definition or any portion hereof
which may be defective or inconsistent with the intended treatment of such
instrument or transaction under Section 4.17 and Section 4.18.

“Subsequent Equity Placement” means, the Company or any Subsidiary thereof
shall, either directly or indirectly, offer, sell, grant any option to purchase,
or otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of or enter into any discussions or negotiations
as to) any of the Company’s or its Subsidiaries’ equity or equity equivalent
securities, including preferred stock or other instrument or security (including
any debt security) that is convertible into or exchangeable or exercisable for
Common Stock or Common Stock Equivalents and any Indebtedness that is (i) issued
in connection with any Subsequent Equity Placement, (ii) issued in conjunction
with or related to any issuance or potential issuance of Common Stock or Common
Stock Equivalents or (iii) convertible into or exchangeable or exercisable for
Common Stock or Common Stock Equivalents (other than the issuance of restricted
stock units and options to purchase Common Stock pursuant to the Company’s 2011
Stock Incentive Plan, so long as no such restricted stock units vest and no such
options become exercisable prior to the Issuance Period End Date and the number
of shares of Common Stock issued or issuable thereunder does not exceed the
1,886,351 shares of Common Stock (as adjusted for any stock split, stock
dividend, stock combination, reclassification, termination or expiration of any
grant under the Company’s 2011 Stock Incentive Plan or other similar transaction
after the date hereof), that are currently reserved for issuance thereunder and
securities are only issued to employees, consultants, officers or directors of
the Company for services provided to the Company, or pursuant to any Approved
Stock Plan), including, without limitation, any other transaction (other than a
Subsequent Debt Placement) whereby the Company raises or could receive any
consideration and any other instrument or transaction structured in a manner to
circumvent the intent of this definition and Section 4.17 or Section 4.18 in
which case this definition shall be construed and implemented in a manner
otherwise than in strict conformity with the terms hereof to the extent
necessary to correct this definition or any portion hereof which may be
defective or inconsistent with the intended treatment of such instrument or
transaction under Section 4.17 and Section 4.18.

“Subsequent Placement” means, any Subsequent Debt Placement and any Subsequent
Equity Placement with any offer, sale, grant, disposition, incurrence,
guarantee, assumption or suffering to exist, announcement, discussion or
negotiation in connection with any Subsequent Debt Placement or any Subsequent
Equity Placement specifically intended and deemed to include any method whereby
the Company raises or could receive any consideration.



7

 

 

“Subsequent Placement Agreement” shall have the meaning ascribed to such term in
Section 4.18(a)(iv).

“Subsequent Placement Documents” shall have the meaning ascribed to such term in
Section 4.18(a)(vii).

“Subsequent Placement Notice” shall have the meaning ascribed to such term in
Section 4.18(a)(i).

“Subsequent Placement Structuring Period” shall have the meaning ascribed to
such term in Section 4.18(a)(i).

“Subsidiary” means RhoMed Incorporated, a New Mexico corporation.

“Successor Entity” shall have the meaning ascribed to such term in the Warrants.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
Amex, the Nasdaq Stock Market, the New York Stock Exchange, the OTC Bulletin
Board, or the OTC Markets (or any successors to any of the foregoing).

“Transaction Documents” means this Agreement, the Warrants, the Registration
Rights Agreement, all exhibits and schedules thereto and hereto and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue,
Brooklyn, New York 11219 and a facsimile number of (718) 765-8718, and any
successor transfer agent of the Company.

“Warrants” means the Series A Warrants and the Series B Warrants required to be
delivered to the Purchasers at the Closing in accordance with Section 2.2(a)
hereof.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.



8

 

 

ARTICLE II.
PURCHASE AND SALE

2.1              Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase hereunder, (i)
that aggregate number of Shares set forth on such Purchaser’s signature page
hereto (which aggregate number of Shares for all Purchasers shall be 3,873,000),
(ii) Series A Warrants to purchase that number of shares of Common Stock set
forth on such Purchaser’s signature page hereto and (iii) Series B Warrants to
purchase that number of shares of Common Stock set forth on such Purchaser’s
signature page hereto, at the aggregate Subscription Amount set forth on such
Purchaser’s signature page hereto. Each Purchaser shall deliver to the Company,
via wire transfer or a certified check of immediately available funds in an
amount equal to such Purchaser’s Subscription Amount as set forth on its
signature page hereto and the Company shall deliver to each Purchaser its
respective Shares and Warrants being purchased hereunder, and the Company and
each Purchaser shall deliver the other items set forth in Section 2.2
deliverable at the Closing. Upon satisfaction of the covenants and conditions
set forth in Sections 2.2 and 2.3, the Closing shall occur at the offices of the
Company Counsel or such other location as the parties shall mutually agree. For
all purposes of this Agreement, the Shares, Series A Warrants and Series B
Warrants shall be deemed to be issued in all respects simultaneously and under
no circumstance shall any of the Shares, Series A Warrants or Series B Warrants
be deemed to be issued prior to or after any other Shares, Series A Warrants or
Series B Warrants.

2.2              Deliveries.

(a)                On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:

(i)                  this Agreement duly executed by the Company;

(ii)                a legal opinion of Company Counsel reasonably satisfactory
to the Purchasers;

(iii)               the number of Shares set forth on such Purchaser’s signature
page to this Agreement, via (X) upon the request of the Purchaser, credit to the
Purchaser’s or its designee’s balance account with The Depository Trust Company
(“DTC”) through its Deposit Withdrawal At Custodian system (“DWAC”), or to the
Purchaser’s or its designee’s direct registration account, provided that the
Transfer Agent is participating in the Direct Registration System (“DRS”) or The
DTC Fast Automated Securities Transfer Program (the “FAST Program”), or (Y) if
the Transfer Agent is not participating in either the DRS or FAST Program, a
certificate registered in the Company’s share register in the name of the
Purchaser;

(iv)              a Series A Warrant certificate, in a form acceptable to the
Purchasers, registered in the name of such Purchaser to purchase such number of
shares of Common Stock as is set forth on the Purchaser’s signature page to this
Agreement, with an exercise price equal to $0.01 per share, subject to
adjustment therein;



9

 

 

(v)                a Series B Warrant certificate, in a form acceptable to the
Purchasers, registered in the name of such Purchaser to purchase such number of
shares of Common Stock as is set forth on the Purchaser’s signature page to this
Agreement, with an exercise price equal to $0.01 per share, subject to
adjustment therein;

(vi)              a copy of the Irrevocable Transfer Agent Instructions, in the
form of Exhibit A attached hereto, which instructions shall have been delivered
to and acknowledged in writing by the Company’s Transfer Agent;

(vii)             the Registration Rights Agreement duly executed by the
Company, in a form acceptable to the Purchasers;

(viii)           the Schedules to this Agreement shall be in a form acceptable
to the Purchasers; and

(ix)              a certificate, executed by the Secretary of the Company and
dated as of the Closing Date, as to the resolutions consistent with the first
sentence of Section 3.1(hh) as adopted by the Company’s Board of Directors in a
form reasonably acceptable to such Purchaser.

(b)               On or prior to the Closing Date, each Purchaser shall deliver
or cause to be delivered to the Company the following:

(i)                  this Agreement duly executed by such Purchaser;

(ii)                such Purchaser’s Subscription Amount by wire transfer to the
account as specified in writing by the Company or a certified check of
immediately available funds; and

(iii)               the Registration Rights Agreement duly executed by such
Purchaser.

2.3              Closing Conditions.

(a)          The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

(i)                  the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Purchasers contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);



10

 



(ii)                all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and

(iii)               the delivery by each Purchaser of the items set forth in
Section 2.2(b) of this Agreement.

(b)           The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:

(i)                  the accuracy in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) when made and
on the Closing Date of the representations and warranties of the Company
contained herein (unless as of a specific date therein, in which case they shall
be accurate as of such date);

(ii)                all obligations, covenants and agreements of the Company
required to be performed at or prior to the Closing Date shall have been
performed;

(iii)               the delivery by the Company of the items set forth in
Section 2.2(a) of this Agreement;

(iv)              there shall have been no Material Adverse Effect with respect
to the Company since the date hereof;

(v)                from the date hereof to the Closing Date, trading in the
Common Stock shall not have been suspended by the Commission or the Company’s
principal Trading Market (except for any suspension of trading of limited
duration agreed to by the Company, which suspension shall be terminated prior to
the Closing), and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing; and

(vi)              from the date hereof to the Closing Date: (i) the Company
shall not have taken any of the actions set forth in Section 3(a) of the
Warrants, declared or made any Distribution (as defined in the Warrants) or
granted, issued or sold any Purchase Rights (as defined in the Warrants); and
(ii) no Fundamental Transaction shall have occurred.



11

 

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.1              Representations and Warranties of the Company. Except as
described in the SEC Reports or any information contained or incorporated
therein, the Company hereby makes the following representations and warranties
as of the date hereof and as of the Closing Date to each Purchaser (unless as of
a specific date therein) and as set forth herein covenants and agrees:

(a)                Subsidiary. The Subsidiary of the Company is described in the
SEC Reports. The Company owns, directly or indirectly, all of the capital stock
or other equity interests of the Subsidiary free and clear of any Liens, and all
of the issued and outstanding shares of capital stock of the Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. The Subsidiary is
inactive, and has no employees, liabilities or assets other than certain patents
not material to the business of the Company.

(b)               Organization and Qualification. Each of the Company and the
Subsidiary is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor the Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents, except to
the extent that any such default, could not have or reasonably be expected to
result in: (i) a material adverse effect on the legality, validity or
enforceability of any Transaction Document, (ii) a material adverse effect on
the operations, results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the Subsidiary, individually or
taken as a whole, or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document (any of (i), (ii) or (iii), a “Material Adverse Effect”)
provided, that none of the following alone shall be deemed, in and of itself, to
constitute a Material Adverse Effect: (i) a change in the market price or
trading volume of the Common Stock or (ii) changes in general economic
conditions or changes affecting the industry in which the Company operates
generally (as opposed to Company-specific changes) so long as such changes do
not have a materially disproportionate effect on the Company. Each of the
Company and the Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.



12

 

 

(c)                Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
(but solely with respect to the issuance of the Series B Warrant Shares, subject
to effecting the Increased Shares Amendment) otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of this
Agreement and the other Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms
(assuming due execution and delivery by all other parties thereto), except (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(d)               No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities (assuming the exercise in full of
the Warrants without regard to any limitations on exercise of the Warrants) and
the consummation by it of the transactions contemplated hereby and thereby do
not and will not: (i) conflict with or violate any provision of the Company’s or
the Subsidiary’s certificate or articles of incorporation (with respect to the
issuance of the Series B Warrant Shares, subject to effecting the Increased
Shares Amendment) or bylaws, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any Lien upon any of the properties or assets of the
Company, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, or require the
Company to make any payment (of cash or otherwise) or adjustment or issue any
shares of Common Stock or other securities under, any agreement (including,
without limitation, any employment or similar agreement), security (including,
without limitation, any option or warrant to purchase Common Stock), credit
facility, debt or any other instrument (evidencing a Company debt or otherwise)
or other understanding to which the Company is a party or by which any property
or asset of the Company is bound or affected, or (iii) subject to the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.



13

 

 

(e)                Filings, Consents and Approvals. The Company is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement or the
other Transaction Documents, other than: (i) the filings required pursuant to
Section 4.6 of this Agreement, (ii) the filing with the Commission of the
Registration Statements in accordance with the terms of the Registration Rights
Agreement, (iii) solely with respect to the issuance of the Series B Warrant
Shares, the approval of the Company’s stockholders of the Increased Shares
Amendment, (iv) solely with respect to the issuance of the Series B Warrant
Shares, the Company’s filing of the Amendment Filing (as defined in the Series B
Warrants), which filing the Company is required to make as set forth in Section
5 of the Series B Warrants, (v) the notice and/or application(s) to each
applicable Trading Market for the issuance and sale of the Securities and the
listing of the Shares and Warrant Shares for trading thereon in the time and
manner required thereby, and (vi) the filing of Form D with the Commission and
such filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”). Except for any reduction required by
the Securities and Exchange Commission to the number of Registrable Securities
permitted to be registered for resale on a Registration Statement (as such terms
are defined in the Registration Rights Agreement), the Company is unaware of any
facts or circumstances that might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to the
preceding sentence. The Company is not in violation of the listing requirements
of its principal Trading Market and has no knowledge of any facts that would
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future. The issuance by the Company of the Securities shall not have
the effect of delisting or suspending the Common Stock from the Company’s
principal Trading Market.

(f)                 Issuance of the Securities. The Securities (with respect to
the Series B Warrant Shares, subject to the Increased Shares Amendment) are duly
authorized and, when issued and paid for in accordance with this Agreement and
the other applicable Transaction Documents, will be duly and validly issued,
fully paid and non-assessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer provided for in this Agreement or
the other Transaction Documents. The Warrant Shares (with respect to the Series
B Warrant Shares, subject to the Increased Shares Amendment), when issued in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and non-assessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer provided for in this Agreement or
the other Transaction Documents. The Company has or will have, prior to issuance
(with respect to the Series B Warrant Shares, subject to effecting the Increased
Shares Amendment), reserved from its duly authorized capital stock solely for
the benefit of the Purchasers and any other holders of Warrants, the maximum
number of shares of Common Stock issuable pursuant to this Agreement and the
Warrants.

(g)                Capitalization.

(i)      The authorized capital stock of the Company consists of 100,000,000
shares of Common Stock, par value $0.01 per share and 10,000,000 shares of
preferred stock, par value $0.01 per share (“Preferred Stock”). There are
35,074,912 shares of Common Stock and 4,697 shares of Preferred Stock, all of
which are Series A Convertible Preferred Stock (which converts into 25,416
shares of Common Stock), outstanding as of the Closing Date.

14

 



(ii)     There are options to purchase 2,181,853 shares of Common Stock
outstanding as of the Closing Date.

(iii)     There are restricted stock units to acquire 250,000 shares of Common
Stock outstanding as of the Closing Date.

(iv)     There are warrants to purchase 24,720,317 shares of Common Stock
outstanding as of the Closing Date with the exercise prices and expiration dates
as set forth on Schedule 3.1(g)(iv).

(v)     There are 1,886,351 shares reserved for future issuance under the
Company’s 2011 Stock Incentive Plan.

(vi)     No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as set forth on Schedule
3.1(g)(vi) and except as to the Purchasers as a result of the purchase and sale
of the Securities, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of Common Stock or Common Stock Equivalents. Except as set forth on
Schedule 3.1(g)(vi), the issuance and sale of the Securities will not obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than the Purchasers) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and non-assessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities. Except for the
Required Approvals, no further approval or authorization of any stockholder, the
Board of Directors or others is required for the issuance and sale of the
Securities. Except as disclosed in the SEC Reports or in any exhibit thereto,
there are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.

(vii)     As of the Closing Date, the Company will have reserved 35,861,151
shares of Common Stock for the purpose of enabling the Company to issue Shares
pursuant to this Agreement and Warrant Shares pursuant to any exercise of the
Warrants.

(viii)     Other than as set forth on Schedule 3.1(g)(viii), since March 1,
2011, the Company has not issued any shares of Common Stock or Common Stock
Equivalents.

15

 



(ix)      As of March 1, 2011, there were 34,854,028 shares of Common Stock
issued and outstanding.

(h)                SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied as to form in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its Subsidiary as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

(i)                  Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest audited financial statements included
within the SEC Reports, except as specifically disclosed in a subsequent SEC
Report filed prior to the date hereof, (i) there has been no event, occurrence
or development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company equity plans. The Company does not have pending before the
Commission any request for confidential treatment of information. Except for the
issuance of the Securities contemplated by this Agreement or as disclosed in the
SEC Reports, no event, liability, fact, circumstance, occurrence or development
(including, without limitation, any fundamental transaction, change of control
or similar event under any agreement (including, without limitation, any
employment agreement)) has occurred or exists, or is reasonably expected to
occur or exist, with respect to the Company or its business, properties,
operations, assets or financial condition that, but for the passage of time,
would be required to be disclosed by the Company under applicable securities
laws at the time this representation is made that has not been publicly
disclosed at least one (1) Trading Day prior to the date that this
representation is made.



16

 

 

(j)                 Litigation. There is no action, suit, written notice of an
inquiry or investigation, notice of violation or proceeding pending or, to the
knowledge of the Company, threatened against or affecting the Company, the
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency, trading market or regulatory
authority (federal, state, county, local or foreign) (collectively, an “Action”)
which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor the Subsidiary is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. To the knowledge of the Company, no director or officer of the
Company or the Subsidiary is the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company under the Exchange Act or the Securities Act.

(k)               Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect. None of the Company’s employees is a member of a union that relates to
such employee’s relationship with the Company, the Company is not a party to a
collective bargaining agreement, and the Company believes that its relationship
with its employees is good. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company to any
liability with respect to any of the foregoing matters. The Company is in
compliance with all material U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.



17

 

 

(l)                  Compliance. Neither the Company nor the Subsidiary (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company under), nor has the Company or the Subsidiary received written
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or governmental authority,
and (iii) is in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Effect.

(m)              Regulatory Permits. The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business as currently
conducted as described in the SEC Reports, except where the failure to possess
such permits could not reasonably be expected to result in a Material Adverse
Effect (“Material Permits”), and the Company has not received any notice of
proceedings relating to the revocation or modification of any Material Permit.

(n)                Title to Assets. The Company has good and marketable title in
fee simple to all real property and good and marketable title in all personal
property owned by it that is material to the business of the Company, in each
case free and clear of all Liens, except for (i) Liens that do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and (ii) Liens for
the payment of federal, state or other taxes, for which appropriate reserves
have been made therefor in accordance with GAAP and the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by the Company are held by it under valid, subsisting and
enforceable leases with which the Company is in compliance except where the
failure to be in compliance would not reasonably be expected to have a Material
Adverse Effect.

(o)               Patents and Trademarks. The Company and its Subsidiary own or
possess adequate rights or licenses to use, all patents, patent rights, patent
applications, trademarks, trademark applications, service marks, trade names,
trade secrets, inventions, copyrights, licenses, approvals, government
authorizations, trade secrets and other intellectual property rights and similar
rights necessary or required for use in connection with their respective
businesses (collectively, the “Intellectual Property Rights”). None of the
Company’s or the Subsidiary’s material Intellectual Property Rights have expired
or terminated or have been abandoned or are expected to expire or terminate or
are expected to be abandoned, within three years from the date of this
Agreement. Neither the Company nor its Subsidiary has received a notice (written
or otherwise) that any of the Intellectual Property Rights used by the Company
or its Subsidiary violates or infringes upon the rights of any Person. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable.
There is no existing infringement by another Person of any of the Intellectual
Property Rights which would reasonably be expected to have a Material Adverse
Effect. Neither the Company nor the Subsidiary is aware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and its Subsidiary have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.



18

 

 

(p)               Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the business in which the Company is engaged. The
Company has no reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.

(q)               Transactions With Affiliates and Employees. None of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or its Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of $120,000 other
than for: (i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company and (iii) other
employee benefits, including stock option, restricted stock or other
compensation-related agreements under any equity plan of the Company.

(r)                 Sarbanes-Oxley; Internal Accounting Controls. The Company is
in material compliance with all applicable requirements of the Sarbanes-Oxley
Act of 2002 that are effective as of the date hereof, and any and all applicable
rules and regulations promulgated by the Commission thereunder that are
effective as of the date hereof and as of the Closing Date. The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the Exchange Act) that have materially affected, or are reasonably likely to
materially affect, the Company’s internal control over financial reporting.



19

 

 

(s)                Certain Fees. No brokerage or finder’s fees or commissions
are or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. The
Purchasers shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by the Transaction Documents.

(t)                 Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby.

(u)                Investment Company. The Company is not, and immediately after
receipt of payment for the Securities, and for so long as any Purchaser holds
any Securities, will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended. The
Company is not controlled by an “investment company” and shall not take any
actions that would cause the Company to be controlled by an “investment
company”.

(v)                Registration Rights. Except as disclosed in the SEC Reports
or in any exhibit thereto, other than each of the Purchasers pursuant to the
Registration Rights Agreement, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company.

(w)              Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. Except as described in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market.

(x)                Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information. The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company. The disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company, the Subsidiary, their respective businesses
and the transactions contemplated hereby does not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that no Purchaser
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in the
Transaction Documents.



20

 

 

(y)                No Integrated Offering. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2, neither the
Company, nor the Subsidiary, nor any of their respective Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would reasonably cause this offering of the Securities
to be integrated with prior offerings by the Company for purposes of (i) the
Securities Act, which would require the registration of any such securities
under the Securities Act, or (ii) any applicable stockholder approval
provisions, including, without limitation, of any Trading Market on which any of
the securities of the Company are listed or designated.

(z)                Tax Status. Except for matters that would not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect, the Company and its Subsidiary has filed all necessary federal,
state and foreign income and franchise tax returns and has paid or accrued all
taxes shown as due thereon, and the Company has no knowledge of a tax deficiency
which has been asserted or threatened against the Company or its Subsidiary.

(aa)            No General Solicitation. Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Securities by any
form of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

(bb)           Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

(cc)            Accountants. The Company’s registered public accounting firm is
KPMG LLP. To the Company’s knowledge, such accounting firm (i) is a registered
public accounting firm as required by the Exchange Act and (ii) shall express
its opinion with respect to the financial statements to be included in the
Company’s Annual Report for the fiscal year ending June 30, 2012.



21

 

 

(dd)           Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or, paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company.

(ee)            FDA. As to each product subject to the jurisdiction of the U.S.
Food and Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic
Act, as amended, and the regulations thereunder (“FDCA”) that is being studied
by the Company (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, and tested by
the Company, or to the Company’s knowledge on behalf of the Company, in
compliance with all applicable requirements under the FDCA relating to
registration, investigational use, good manufacturing practices, good laboratory
practices, good clinical practices, labeling, record keeping and filing of
reports, except where the failure to be in compliance would not have a Material
Adverse Effect. There is no pending, completed or, to the Company’s knowledge,
threatened, action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
relating to the Pharmaceutical Products against the Company or the Subsidiary,
and neither the Company nor the Subsidiary has received any written notice,
warning letter or other written communication from the FDA or any other
governmental entity, which (i) imposes a clinical hold on any clinical
investigation by the Company, (ii) enters or proposes to enter into a consent
decree of permanent injunction with the Company, or (iii) otherwise alleges any
violation of the FDCA and the related rules or regulations by the Company or the
Subsidiary, and which, either individually or in the aggregate, would have a
Material Adverse Effect. The properties, business and operations of the Company
have been and are being conducted in all material respects in accordance with
all applicable laws, rules and regulations of the FDA. The Company has not been
informed by the FDA that the FDA will prohibit the marketing, sale, license or
use in the United States of any product proposed to be developed, produced or
marketed by the Company nor has the FDA expressed any concern as to approving or
clearing for marketing any product being developed or proposed to be developed
by the Company.

(ff)               Office of Foreign Assets Control. Neither the Company nor, to
the Company’s knowledge, any director, officer, agent, employee or Affiliate of
the Company is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department.

(gg)            Money Laundering. The operations of the Company are and have
been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.



22

 

 

(hh)            Application of Takeover Protections. The Company and its Board
of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation or
bylaws or the restrictions on business combinations set forth in Section 203 of
the Delaware General Corporation Law and any other similar applicable
anti-takeover law that is or could become applicable to each Purchaser as a
result of such Purchaser, any other Attribution Party and the Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Shares, Warrants or Warrant Shares and such Purchaser’s ownership of any of, or
rights to, any such Securities including upon any exercise of any and all of the
Warrants (assuming the exercise in full of the Warrants without regard to any
limitations on exercise of the Warrants and as if the Increased Shares Amendment
had, as of the date hereof, been adopted and become effective). The Company
hereby represents that the Board has approved the transactions contemplated
under the Transaction Documents for purposes of Section 203 of the Delaware
General Corporation Law. The Company hereby represents and warrants that there
will be no consequence under Section 203 of the Delaware General Corporation Law
to any Purchaser or any other Attribution Party by virtue of such Purchaser
becoming an “Interested Stockholder” or an “Affiliate” or “Associate” of an
“Interested Stockholder” (as such terms are defined in Section 203 of the
Delaware General Corporation Law) as a result of the Company’s issuance of the
Shares, Warrants or Warrant Shares and such Purchaser’s ownership of any of, or
rights to, any such Securities including upon any exercise of any and all of the
Warrants (assuming the exercise in full of the Warrants without regard to any
limitations on exercise of the Warrants and as if the Increased Shares Amendment
had, as of the date hereof, been adopted and become effective). For the
avoidance of doubt, such Purchaser’s ownership of any or all of such Securities
shall not be taken into account when calculating such Purchaser’s percentage
ownership in the Company and shall not count towards any ownership threshold for
purposes of any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement), or other similar
anti-takeover provision under the Company’s certificate of incorporation or
bylaws or the laws of its state of incorporation (including Section 203 of the
Delaware General Corporation Law). The Company has no control share acquisition,
business combination, poison pill or similar anti-takeover provision under any
agreement (other than the letter agreement, dated October 7, 2011, between the
Company and Biotechnology Value Fund, L.P. filed with the Current Report on Form
8-K filed by the Company with the Commission on October 7, 2011) or the
Company’s certificate of incorporation or bylaws. The Company has no fundamental
transaction, change of control or similar provision under any agreement
(including, without limitation, any employment agreement), outstanding security
(including, without limitation, any option or warrant to purchase Common Stock)
or other instrument (other than as set forth on Schedule 3.1(hh)(i)). The
execution, delivery and performance by the Company of this Agreement and the
other Transaction Documents to which it is a party, and the issuance of the
Shares and Warrants on the Closing Date do not and will not result in any
fundamental transaction, change of control or similar event, the requirement to
make any payment or adjustment or issue any shares of Common Stock or other
securities with respect to any fundamental transaction, change of control or
similar event, or an event that with the passage of time could result in a
fundamental transaction, change of control or similar event under any agreement
(including, without limitation, any employment agreement), outstanding security
(including, without limitation, any option or warrant to purchase Common Stock)
or other instrument. Other than as set forth on Schedule 3.1(hh)(ii), the
exercise in full of the Warrants (without regard to any limitations on exercise
of the Warrants and as if the Increased Shares Amendment had, as of the date
hereof, been adopted and become effective) will not result in any fundamental
transaction, change of control or similar event, the requirement to make any
payment (whether of cash or otherwise) or adjustment or issue any shares of
Common Stock or other securities with respect to any fundamental transaction,
change of control or similar event, or an event that with the passage of time
could result in a fundamental transaction, change of control or similar event
under any agreement (including, without limitation, any employment agreement),
outstanding security (including, without limitation, any option or warrant to
purchase Common Stock) or other instrument.



23

 

 

(ii)                Shell Company Status. The Company is not and has never been,
prior to the date hereof, an issuer subject to Rule 144(i) under the Securities
Act.

(jj)               Acknowledgment Regarding Purchaser’s Purchase of Securities.
The Company acknowledges and agrees that each Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that no Purchaser,
together with its other Attribution Parties, is (i) an officer or director of
the Company or the Subsidiary, (ii) assuming the accuracy of the Purchasers’
representation set forth in Section 3.2(g), an Affiliate of the Company or the
Subsidiary or (iii) assuming the accuracy of the Purchasers’ representations and
warranties set forth in Section 3.2(g), to the knowledge of the Company, a
“beneficial owner” (as defined for purposes of Rule 13d-3 of the 1934 Act) of
more than 10% of the aggregate number of shares of Common Stock currently
outstanding. The Company further acknowledges that no Purchaser is acting as a
financial advisor or fiduciary of the Company or the Subsidiary (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Purchaser or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to such
Purchaser’s purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into the Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives.

(kk)           U.S. Real Property Holding Corporation. The Company is not, has
never been, and so long as any Securities remain outstanding, shall not become,
a U.S. real property holding corporation within the meaning of Section 897 of
the Internal Revenue Code of 1986, as amended, and the Company shall so certify
upon any Purchaser’s request.

(ll)                Acknowledgement Regarding Buyers’ Trading Activity. The
Company acknowledges and agrees that, other than as specifically set forth in
Section 4.13, none of the Purchasers have been asked to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company. The Company further understands and acknowledges that one or
more Purchasers may engage in hedging and/or trading activities (including long
and short sales) at various times during the period that the Securities are
outstanding. The Company acknowledges that such aforementioned hedging and/or
trading activities (including long and short sales) do not constitute a breach
of this Agreement, the Securities or any of the documents executed in connection
herewith.

(mm)        Increased Shares Stockholder Approval. From and after the Authorized
Shares Increase Date (as defined in the Series B Warrants), the Increased Shares
Amendment will increase the number of shares of the Company’s authorized Common
Stock to a number of shares of Common Stock that will be sufficient to allow the
Company to issue all shares of Common Stock that could be issuable pursuant to
this Agreement and the Warrants (without regard to any limitation on exercise
contained therein).



24

 

 

3.2               Representations and Warranties of the Purchasers. Each
Purchaser, for itself and for no other Purchaser, hereby represents and warrants
as of the date hereof and as of the Closing Date (unless as of a specific date
therein) to the Company as follows:

(a)                Organization; Authority. Such Purchaser is either an
individual or an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with full right,
corporate, partnership, limited partnership, limited liability company or
similar power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the other Transaction Documents and otherwise
to carry out its obligations hereunder and thereunder. The execution and
delivery of this Agreement and the other Transaction Documents and performance
by such Purchaser of the transactions contemplated by this Agreement and the
other Transaction Documents have been duly authorized by all necessary
corporate, partnership, limited partnership, limited liability company or
similar action, as applicable, on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

25

 





(b)               Own Account. Such Purchaser (i) understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, (ii) has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law, and (iii) has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to the Registration
Statement or otherwise in compliance with applicable federal and state
securities laws). Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.

(c)                Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants it will be, an “accredited investor” as defined in
Rule 501 under the Securities Act. Such Purchaser is not required to be
registered as a broker-dealer under the Exchange Act.

(d)               Experience of Such Purchaser.Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

(e)                No Tax or Legal Advice. Such Purchaser understands that
nothing in this Agreement, any other Transaction Document or any other materials
presented to such Purchaser in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. Such Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Securities.

(f)                General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

(g)               Ownership. Except for the Securities acquired pursuant to this
Agreement, such Purchaser does not own any securities of the Company.

(h)               Certain Transactions and Confidentiality. Other than
consummating the transactions contemplated hereunder, such Purchaser has not,
nor has any Person acting on behalf of or pursuant to any understanding with
such Purchaser, directly or indirectly executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing as of the time that such Purchaser first received a term sheet
(written or oral) from the Company or any other Person representing the Company
setting forth the material terms of the transactions contemplated hereunder and
ending immediately prior to the execution hereof. Notwithstanding the foregoing,
in the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement. Other than to
other Persons party to this Agreement and the Purchaser’s employees,
representatives and agents, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

26

 



The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

4.1              Transfer Restrictions.

(a)                The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144 (in
connection with which the Company may require the Purchaser to provide
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144), the Company may require the transferor thereof to provide
to the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. Notwithstanding the foregoing, the Securities may be pledged in connection
with a bona fide margin account or other loan or financing arrangement secured
by the Securities and such pledge of Securities shall not be deemed to be a
transfer, sale or assignment of the Securities hereunder, and no Purchaser
effecting a pledge of Securities shall be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement or any other Transaction Document.

(b)               The Purchasers agree to the imprinting, so long as is required
by this Section 4.1, of a legend on any of the Securities in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR
(B) PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY, OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

(c)                Certificates evidencing the Shares and Warrant Shares, or the
applicable portion thereof, shall not contain any legend (including the legend
set forth in Section 4.1(b) hereof), (i) once a registration statement
(including the Registration Statement) covering the resale of such Shares and
the Warrant Shares is effective under the Securities Act, (ii) following any
sale of such Shares or Warrant Shares pursuant to Rule 144, or (iii) if such
Shares or Warrant Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares and Warrant Shares and
without volume or manner-of-sale restrictions. At the Purchaser’s request, for
the applicable portion of the Shares and Warrant Shares, the Company shall cause
its counsel to issue a legal opinion to the Transfer Agent within two (2)
Trading Days after the Effective Date if required by the Transfer Agent to
effect the removal of the legend hereunder. When the Shares or Warrant Shares
may be sold under Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Shares or Warrant Shares and without volume or manner-of-sale restrictions,
then such Warrant Shares shall be issued free of all legends. The Company agrees
that following the Effective Date of a Registration Statement with respect to
the Shares and Warrant Shares registered on such Registration Statement, or at
such time as such legend is no longer required under this Section 4.1(c), it
will, no later than three (3) Trading Days following the delivery by a Purchaser
to the Company or the Transfer Agent of (A) a certificate representing the
applicable portion of the Shares or Warrant Shares, as the case may be, issued
with a restrictive legend and (B) to the extent the Purchaser is an Affiliate of
the Company (it being agreed and acknowledged that the Purchaser shall not be
deemed to be an Affiliate of the Company at any time that the Purchaser
Condition is satisfied) any documentation reasonably requested by the Company
demonstrating such Purchaser’s compliance with all of the applicable
requirements of Rule 144 (such third (3rd) Trading Day, the “Legend Removal
Date”), deliver or cause to be delivered to such Purchaser a certificate
representing such shares that is free from all restrictive and other legends. If
the Company shall fail for any reason or for no reason to issue to such
Purchaser of the Securities on or before the Legend Removal Date a certificate
without such legend or to issue such Securities to such Purchaser by electronic
delivery at the applicable balance account at DTC, and if on or after such
Trading Day the Purchaser purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Purchaser of
such Securities that the Purchaser anticipated receiving without legend from the
Company (a “Buy-In”), then the Company

27

 

shall, within three (3) Trading Days after the Purchaser’s request and in the
Purchaser’s discretion, either (i) pay cash to the Purchaser in an amount equal
to the Purchaser’s total purchase price (including brokerage commissions and
other out-of-pocket expenses, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such unlegended Securities shall terminate, or (ii) promptly honor its
obligation to deliver to the Purchaser such unlegended Securities or to issue
such Securities to such Purchaser by electronic delivery at the applicable
balance account at DTC as provided above and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock, times (B) the Weighted Average Price (as
defined in the Warrants) of the Common Stock on the Legend Removal Date. The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4. Certificates for Securities subject to legend removal hereunder shall
be transmitted by the Transfer Agent to the Purchaser by (X) upon the request of
the Purchaser, crediting the Purchaser’s or its designee’s balance account with
the DTC through DWAC, or to the Purchaser’s or its designee’s direct
registration account, provided that the Transfer Agent is participating in the
DRS or FAST Program, or (Y) if the Transfer Agent is not participating in either
the DRS or FAST Program, issuing and dispatching by overnight courier to the
address as specified in the notice section hereof, a certificate registered in
the Company’s share register in the name of the Purchaser.

(d)               Each Purchaser, severally and not jointly with the other
Purchasers, agrees with the Company that such Purchaser will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement
(including the Registration Statement), they will be sold in compliance with the
plan of distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 4.1 is predicated upon the Company’s reliance upon this
understanding.

4.2              Continued Registration; Public Information. Until such time
that the Purchaser owns no Securities, the Company covenants to use reasonable
best efforts to maintain the registration of the Common Stock under Section
12(b) or 12(g) of the Exchange Act and to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act, and if the Company is not required to file
reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c) such
information as is required for the Purchasers to sell the Securities, including
without limitation, under Rule 144.

4.3              Integration. The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities or that would be
integrated with the offer or sale of the Securities such that it would require
stockholder approval for purposes of the rules and regulations of any Trading
Market or otherwise unless stockholder approval is obtained before the closing
of such subsequent transaction.

28

 



4.4              Warrants. The Company hereby covenants and agrees to comply
with each and every one of its obligations and other terms set forth in the
Warrants, including, without limitation, Section 3(d) of the Warrants and
Section 5 of the Series B Warrants, for so long as any such Warrants remain
outstanding.

4.5              Shareholder Rights Plan and Anti-Takeover Plans. Assuming that
the Purchaser does not beneficially own any Common Stock or Common Stock
Equivalents immediately prior to the execution of this Agreement, at no time
following the Company’s issuance of the Shares, Warrants or Warrant Shares
(assuming the exercise in full of the Warrants without regard to any limitations
on exercise of the Warrants and as if the Increased Shares Amendment had, as of
the date hereof, been adopted and become effective) will any claim be raised or
enforced by the Company or, with the consent of or without the opposition of the
Company, any other Person, that (i) any Purchaser is an “Acquiring Person” or
functionally equivalent Person under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement),
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company or other similar anti-takeover provision under the Company’s
certificate of incorporation or the laws of its state of incorporation, (ii) any
Purchaser could be deemed to trigger the provisions of any such plan or
arrangement or other anti-takeover provision, in whole or in part, by virtue of
receiving Shares or Warrants under this Agreement or Warrant Shares upon
exercise of any such Warrants or under any other agreement between the Company
and the Purchasers, assuming that the facts and circumstances that exist as of
the Closing Date are not materially changed by a Purchaser (it being agreed and
acknowledged by the Company that neither an exercise of any or all of the
Warrants (assuming the exercise in full of the Warrants without regard to any
limitations on exercise of the Warrants and as if the Increased Shares Amendment
had, as of the date hereof, been adopted and become effective) nor any waiver of
Section 2(d) of the Warrants in accordance with the terms thereof shall be
deemed to be a material change in the facts and circumstances that exist as of
the Closing Date), or (iii) any Purchaser is an “Interested Stockholder” or an
“Affiliate” or “Associate” of an “Interested Stockholder” (as such terms are
defined in Section 203 of the Delaware General Corporation Law). For the
avoidance of doubt, no Purchaser’s ownership of any or all of the Securities
shall be taken into account when calculating such Purchaser’s percentage
ownership in the Company and shall not count towards any ownership threshold for
purposes of any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement), or other similar
anti-takeover provision under the Company’s certificate of incorporation or
bylaws or the laws of its state of incorporation (including Section 203 of the
Delaware General Corporation Law).

4.6              Securities Laws Disclosure; Publicity. The Company shall (a) by
5:30 p.m. (New York City time) on July 2, 2012, issue a press release disclosing
the material terms of the transactions contemplated hereby, and (b) file a
Current Report on Form 8-K, including the Transaction Documents as exhibits
thereto, with the Commission within the time required by the Exchange Act. From
and after the issuance of such press release, the Company shall have publicly
disclosed all material, non-public information delivered to any of the
Purchasers by the Company, the Subsidiary or any of their respective officers,
directors, employees or agents, that is not disclosed in the press release.

29

 



4.7              Non-Public Information. From and after the filing of the press
release contemplated by Section 4.6, the Company covenants and agrees that
neither it, the Subsidiary, nor any other Person acting on its or their behalf,
will provide any Purchaser or its agents or counsel with any material non-public
information, unless prior thereto such Purchaser shall have entered into a
written agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in the Securities of
the Company. If a Purchaser has, or believes it has, received any such material,
nonpublic information regarding the Company or the Subsidiary from the Company,
the Subsidiary or any of their respective officers, directors, Affiliates or
agents, it may provide the Company with written notice thereof. The Company
shall, within two (2) Trading Days of receipt of such notice, make public
disclosure of such material, nonpublic information. To the extent that the
Company delivers any material, non-public information to a Purchaser without
such Purchaser’s consent, the Company hereby covenants and agrees that such
Purchaser shall not have any duty of confidentiality with respect to, or a duty
not to trade on the basis of, such material, non-public information.

4.8              Use of Proceeds. The Company shall use the net proceeds from
the sale of the Securities hereunder primarily for the ongoing development of
bremelanotide for treatment of female sexual dysfunction, preclinical and
clinical development of its melanocortin receptor-1 peptide program, preclinical
and clinical development of its PL-3994 product and preclinical and clinical
development of other portfolio products, and for working capital and general
corporate purposes.

4.9              Indemnification of Purchasers. Subject to the provisions of
this Section 4.9, the Company will indemnify and hold each Purchaser and its
Affiliates, investment manager, directors, officers, stockholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls such Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the Affiliates, directors, officers, stockholders, agents, members, partners
or employees (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding a lack of such title or any other
title) of such controlling persons (each, a “Purchaser Party”) harmless from any
and all losses, liabilities, obligations, claims, contingencies, damages, costs
and expenses, including all judgments, amounts paid in settlements, court costs
and reasonable attorneys’ fees and costs of investigation that any such
Purchaser Party may suffer or incur as a result of or relating to (a) any breach
of, failure to comply with or adhere to, misrepresentation with respect to or

30

 

relating to, or any act or omission inconsistent with, any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents, including, without limitation,
and for purposes of clarification, any claims any Purchaser Party may have
against the Company for any such breach, failure misrepresentation, act or
omission pursuant to any provision of any Transaction Document, including,
without limitation, Sections 4.4, 4.5 and 4.17 through 4.24 of this Agreement,
or (b) any action instituted against the Purchaser Parties in any capacity, or
any of them or their respective Affiliates, by any stockholder of the Company
who is not an Affiliate of such Purchaser Parties, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of such Purchaser Party’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Purchaser Parties may have with any such stockholder or any violations by
such Purchaser Parties of state or federal securities laws or any conduct by
such Purchaser Parties which constitutes fraud, gross negligence, willful
misconduct or willful malfeasance). If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party. Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable written opinion of counsel to the Purchasers furnished to the
Company, a material conflict on any material issue between the position of the
Company and the position of such Purchaser Party, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel. The Company will not be liable to any Purchaser Party
under this Agreement (y) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (z) to the extent, but only to the extent, that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents or any
agreements or understandings such Purchaser Parties may have with any such
stockholder or any violations by such Purchaser Parties of state or federal
securities laws or any conduct by such Purchaser Parties which constitutes
fraud, gross negligence, willful misconduct or willful malfeasance. Except as
otherwise set forth herein, the mechanics and procedures with respect to the
rights and obligations under this Section 4.9 shall be the same as those set
forth in Section 5 of the Registration Rights Agreement.

31

 



4.10          Reservation of Common Stock. As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement and Warrant Shares pursuant to any exercise of the Warrants (solely
with respect to the reservation of the Series B Warrant Shares, subject to
effecting the Increased Shares Amendment). The Company shall reserve and so long
as any Securities are outstanding, the Company shall continue to reserve and
keep available at all times, free of preemptive rights, a number of shares of
Common Stock equal to the maximum number of Shares issuable pursuant to this
Agreement and Warrant Shares issuable pursuant to any exercise of the Warrants
(without regard to any restrictions on exercise thereof) (solely with respect to
the reservation of the Series B Warrant Shares, subject to effecting the
Increased Shares Amendment) (the “Required Reserve Amount”).

4.11          Listing of Common Stock. The Company hereby agrees to use
commercially reasonable efforts to maintain the listing or quotation of the
Common Stock on the Trading Market on which it is currently listed, and the
Company shall apply to list or quote the Shares and Warrant Shares on such
Trading Market (solely with respect to the listing or quotation of the Series B
Warrant Shares, subject to effecting the Increased Shares Amendment) and use
commercially reasonable efforts to secure the listing of the Shares and Warrant
Shares (solely with respect to the listing of the Series B Warrant Shares,
subject to effecting the Increased Shares Amendment) on such Trading Market in
the time and manner required thereby. The Company further agrees, if the Company
applies to have the Common Stock traded on any other Trading Market, it will
then include in such application the Shares and Warrant Shares (solely with
respect to the of the Series B Warrant Shares, subject to effecting the
Increased Shares Amendment), and will take such other action as is necessary to
cause the Shares and Warrant Shares to be listed or quoted (solely with respect
to the listing or quotation of the Series B Warrant Shares, subject to effecting
the Increased Shares Amendment) on such other Trading Market in the time and
manner required thereby. The Company will then take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market.

32

 



4.12          Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any
Purchaser (or any Affiliate of a Purchaser) to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration is also offered to all of the parties to the Transaction
Documents. For clarification purposes, this provision constitutes a separate
right granted to each Purchaser by the Company and negotiated separately by each
Purchaser, and is intended for the Company to treat the Purchasers as a class
and shall not in any way be construed as the Purchasers acting in concert or as
a group with respect to the purchase, disposition or voting of Securities or
otherwise.

4.13          Certain Transactions and Confidentiality. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that neither it
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will execute any purchases or sales, including Short Sales of any of the
Company’s securities during the period commencing with the execution of this
Agreement and ending at such time that the transactions contemplated by this
Agreement are first publicly announced pursuant to the initial press release as
described in Section 4.6.  Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company pursuant to
the initial press release as described in Section 4.6, such Purchaser will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Transaction Documents. Notwithstanding the
foregoing, any Purchaser may disclose the existence and terms of this
transaction and the information included in the Transaction Documents if it
reasonably believes it is required to make such disclosure in order to comply
with applicable law, regulation or rule (including, without limitation, any
rule, regulation or policy statement of (i) any organized securities exchange,
market or automated quotation system on which the Company’s securities are
listed or quoted, (ii) any self-regulatory organization of which a party is a
member, or (iii) any legal or judicial process) or as part of any audit or
regulatory examination. Notwithstanding the foregoing and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that (i) no Purchaser nor any other Attribution Party
makes any representation, warranty or covenant hereby that it or any other
Attribution Party will not engage in effecting transactions in any securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced pursuant to the initial press release as described
in Section 4.6, (ii) no Purchaser nor any other Attribution Party shall be
restricted or prohibited from effecting any transactions in any securities of
the Company in accordance with applicable securities laws from and after the
time that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release as described in Section 4.6, and
(iii) no Purchaser nor any other Attribution Party shall have any duty of
confidentiality to the Company after the issuance of the initial press release
as described in Section 4.6. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.



33

 

4.14          Form D; Blue Sky Filings. The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.

4.15          Acknowledgment of Dilution. The Company and each of the Purchasers
acknowledges that the issuance of the Securities may result in dilution of the
outstanding shares of Common Stock, which dilution may be substantial under
certain market conditions. The Company further acknowledges that its obligations
under the Transaction Documents, including, without limitation, its obligation
to issue the Shares and Warrant Shares pursuant to the Transaction Documents,
are not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.

4.16          Public Information. At any time during the period commencing on
the six (6) month anniversary of the Closing Date and ending at such time that
all of the Securities, if a registration statement is not available for the
resale of all of the Securities, may be sold without restriction or limitation
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1), if the Company shall (i) fail to use its best efforts to satisfy the
requirements of Rule 144(c)(1), including, without limitation, the failure to
satisfy the current public information requirement under Rule 144(c) or (ii) if
the Company has ever been an issuer described in Rule 144(i)(1)(i) or becomes
such an issuer in the future, and the Company shall fail to use its best efforts
to satisfy any condition set forth in Rule 144(i)(2) (a “Public Information
Failure”) then, as partial relief for the damages to any Purchaser or other
holder of Securities by reason of any such delay in or reduction of its ability
to sell the Securities (which remedy shall not be exclusive of any other
remedies available at law or in equity), the Company shall pay to each such
Purchaser and holder an amount in cash equal to one percent (1.0%) of the
aggregate Subscription Amount of such Purchaser or holder’s Securities on the
day of a Public Information Failure and on every thirtieth (30th) day (pro rated
for periods totaling less than thirty (30) days) thereafter until the earlier of
(i) the date such Public Information Failure is cured and (ii) such time that
such public information is no longer required pursuant to Rule 144. The payments
to which a Purchaser and other holders shall be entitled pursuant to this
Section 4.16 are referred to herein as “Public Information Failure Payments.”
Public Information Failure Payments shall be paid on the earlier of (I) the last
day of the calendar month during which such Public Information Failure Payments
are incurred and (II) the third Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured. In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. The Company shall be
liable for all payments to each Purchaser pursuant to this Section 4.16 and such
payments shall be a liability and debt obligation of the Company, and each
Purchaser shall be a creditor of the Company with respect to such obligation,
that is immediately due and payable pursuant to and in accordance with this
Section 4.16.

34

 



4.17          Additional Issuances of Securities and Indebtedness. From the date
hereof until the Issuance Period End Date, the Company shall not enter into any
Subsequent Equity Placement or any Subsequent Debt Placement and neither any
Subsequent Equity Placement nor any Subsequent Debt Placement shall occur. Upon
any increase in the number of authorized shares of Common Stock of the Company
following the date hereof including in connection with the Increased Shares
Amendment, the Company shall use such increased number of authorized shares to
satisfy its obligations to keep the Required Reserve Amount of shares reserved
for the Purchasers before reserving or using shares for any other purpose. The
Company shall provide the Purchasers with notice of all issuances, including,
without limitation upon exercise or conversion of any Common Stock Equivalents,
of any shares of Common Stock issued from and after the date hereof through
September 30, 2013.

4.18          Right of Participation. (a) From and after the Issuance Period End
Date (it being acknowledged and agreed that prior to such date the Company is
subject to the prohibitions set forth in the first sentence of Section 4.17
above) until the six (6) year anniversary of the Closing Date, so long as the
Purchasers in the aggregate beneficially own Common Stock or Common Stock
Equivalents equal to or convertible or exercisable, as the case may be, into at
least 20% of the Company’s outstanding shares of Common Stock (calculated as if
the Warrants were exercised in full without regard to any limitations on
exercise of the Warrants and as if the Increase Shares Amendment has been
adopted and become effective), the Company shall not, and the Company shall not
permit its Subsidiary to, directly or indirectly, effect any Subsequent
Placement unless the Company shall have first complied with this Section 4.18.

(i)                 If the Company desires to raise any capital, incur any
Indebtedness or otherwise effect any Subsequent Placement, the Company shall
give notice of such desired Subsequent Placement (the “Subsequent Placement
Notice”) to the Purchasers prior to the Company or any representative of the
Company contacting or entering into any discussions with any other Person with
respect to any such desired Subsequent Placement. For a period of ten (10)
Business Days after receipt of the Subsequent Placement Notice (the “Subsequent
Placement Structuring Period”), the Company shall negotiate in good faith and
provide the Purchasers the opportunity to structure and negotiate with the
Company a Subsequent Placement on terms mutually acceptable to the Company and
the Purchasers. If the Company and the Purchasers agree upon mutually acceptable
terms with respect to a Subsequent Placement, (x) the Company shall offer to
issue and sell to or exchange with the Purchasers all of the securities
contemplated pursuant to such Subsequent Placement, allocated among such
Purchasers as indicated by the Purchasers and (y) the parties shall negotiate
definitive documentation in good faith in accordance with the agreed upon terms
of such Subsequent Placement.

35

 



(ii)               If the Company and the Purchasers do not agree to terms of a
Subsequent Placement during the Subsequent Placement Structuring Period, during
the twenty (20) Business Day period following the Subsequent Placement
Structuring Period the Company may contact other investors or agents about a
potential Subsequent Placement. Prior to entering into any Subsequent Placement
with any Person other than the Purchasers, the Company shall deliver to each
Purchaser an irrevocable written notice (the “Offer Notice”) of any proposed or
intended issuance or sale or exchange (the “Offer”) of the securities or
Indebtedness being offered (the “Offered Placement”) in a Subsequent Placement,
which Offer Notice shall (w) offer to issue and sell to or exchange with such
Purchasers at least 55% of the Offered Placement (the “Purchaser Amount”), in
each instance allocated among such Purchasers as indicated by the Purchasers,
(x) identify and describe the Offered Placement, (y) describe the price and
other terms upon which they are to be issued, sold or exchanged, and the number
or amount of the securities or Indebtedness comprising the Offered Placement to
be issued, sold or exchanged and (z) identify the persons or entities (if known)
to which or with which the securities or Indebtedness comprising the Offered
Placement are to be offered, issued, sold or exchanged (the “Basic Amount”).

(iii)             To accept an Offer, whether of the entirety of the Purchaser
Amount or a portion thereof, such Purchaser must deliver a written notice to the
Company prior to the end of the tenth (10th) Business Day after such Purchaser’s
receipt of the Offer Notice (the “Offer Period”), setting forth the portion of
such Purchaser’s Purchaser Amount, which may be all or any portion of such
Purchaser’s Purchaser Amount, that such Purchaser elects to purchase (the
“Notice of Acceptance”). Notwithstanding anything to the contrary contained
herein, if the Company desires to modify or amend the terms and conditions of
the Offer prior to the expiration of the Offer Period, the Company may deliver
to the Purchasers a new Offer Notice and the Offer Period shall expire on the
tenth (10th) Business Day after such Purchaser’s receipt of such new Offer
Notice.

(iv)             The Company shall have twenty (20) Business Days from the
expiration of the Offer Period above to consummate the Subsequent Placement with
respect to all or any part of such Offered Placement as to which a Notice of
Acceptance has not been given by the Purchasers (the “Refused Placement”)
pursuant to a definitive agreement (the “Subsequent Placement Agreement”) but
only upon terms and conditions (including, without limitation, unit prices and
interest rates) that are not more favorable to the acquiring Person or Persons
or less favorable to the Company than those set forth in the Offer Notice.

36

 



(v)               In the event the Company shall propose to sell less than 80%
of all the securities or Indebtedness comprising the Refused Placement (any such
sale to be in the manner and on the terms specified in Section 4.18(a)(iv)
above), then prior to the end of the fifth (5th) Business Day after such
Purchaser’s receipt of written notice of the Company’s proposal to sell such
reduced amount of securities or Indebtedness comprising the Refused Placement,
each Purchaser may, at its sole option and in its sole discretion, reduce the
number or amount of the securities or Indebtedness comprising the Offered
Placement specified in its Notice of Acceptance or revoke its Notice of
Acceptance. In the event the Company shall propose to sell less than 100% but
80% or more of all the securities or Indebtedness comprising the Refused
Placement (any such sale to be in the manner and on the terms specified in
Section 4.18(a)(iv) above), then prior to the end of the fifth (5th) Business
Day after such Purchaser’s receipt of written notice of the Company’s proposal
to sell such reduced amount of securities or Indebtedness comprising the Refused
Placement, each Purchaser may, at its sole option and in its sole discretion,
proportionally reduce the number or amount of the securities or Indebtedness
comprising the Offered Placement specified in its Notice of Acceptance. In the
event that any Purchaser so elects to reduce the number or amount of securities
or Indebtedness comprising the Offered Placement specified in its Notice of
Acceptance or revoke its Notice of Acceptance, the Company may not issue, sell
or exchange more than the reduced number or amount of the Offered Placement
unless and until such securities have again been offered to the Purchasers in
accordance with Section 4.18(a)(ii) above.

(vi)             Any securities or Indebtedness comprising the Offered Placement
not acquired by the Purchasers or other Persons in accordance with Section
4.18(a)(iv) above may not be issued, sold or exchanged until they are again
offered to the Purchasers under the procedures specified in this Agreement.

(vii)           The purchase by the Purchasers of any securities or Indebtedness
comprising the Offered Placement is subject in all cases to the preparation,
execution and delivery by the Company and the Purchasers of a purchase agreement
relating to such Offered Placement reasonably satisfactory in form and substance
to the Purchasers and their respective counsel. The Company and the Purchasers
agree that if any Purchaser elects to participate in the Offer, neither the
Subsequent Placement Agreement with respect to such Offer nor any other
transaction documents related thereto (collectively, the “Subsequent Placement
Documents”) shall include any term or provisions whereby any Purchaser shall be
required to agree to any restrictions in trading as to any securities of the
Company owned by such Purchaser prior to such Subsequent Placement.

(viii)         Notwithstanding anything to the contrary in this Section 4.18 and
unless otherwise agreed to by the Purchasers, the Company shall either confirm
in writing to the Purchasers that the transaction with respect to the proposed
Subsequent Placement has been abandoned or shall publicly disclose its intention
to consummate the transactions contemplated by the proposed Subsequent
Placement, in either case in a manner such that the Purchasers will not be in
possession of material non-public information, by the twentieth (20th) Business
Day following delivery of any Subsequent Placement Notice or Offer Notice. If by
the twentieth (20th) Business Day following delivery of any Subsequent Placement
Notice or an Offer Notice no public disclosure regarding a transaction with
respect to the proposed Subsequent Placement has been made, and no notice
regarding the abandonment of such transaction has been received by the
Purchasers, such transaction shall be deemed to have been abandoned and the
Purchasers shall not be deemed to be in possession of any material, non-public
information with respect to the Company. Should the Company decide to pursue
such transaction with respect to the proposed Subsequent Placement, the Company
shall provide each Purchaser with another Subsequent Placement Notice and, if
applicable, another Offer Notice and each Purchaser will again have the right of
participation set forth in this Section 4.18(a). The Company shall not be
permitted to deliver more than one Subsequent Placement Notice or Offer Notice
to the Purchasers in any forty (40) Business Day period.

37

 



(b) The restrictions contained in this Section 4.18 shall not apply in
connection with the issuance of any Excluded Securities. Notwithstanding
anything to the contrary contained herein, all rights of any Purchaser set forth
in this Section 4.18 shall be assignable at the election of any Purchaser to one
or more of any Purchaser’s Affiliates, but not otherwise. For purposes of
clarification, the provisions of this Section 4.18 are to apply to any
Subsequent Placement, including multiple Subsequent Placements, whether related
or unrelated, during the period covered hereby.

4.19          Fundamental Transactions. The Company covenants and agrees while
any Warrants are outstanding, it (i) will not permit (to the extent within its
control), (ii) will take all necessary action to prevent both the occurrence or
consummation of (including, without limitation, adopting a poison pill or other
similar anti-takeover provision or method) and the requirement to make any
payment or adjustment or issue any shares of Common Stock or other securities
with respect to, and (iii) will not be party to, any fundamental transaction,
change of control or similar event, or an event that with the passage of time
could result in a fundamental transaction, change of control or similar event
under any agreement (including, without limitation, any employment agreement),
outstanding security (including, without limitation, any option or warrant to
purchase Common Stock) or other instrument or make any announcement of any of
the foregoing. In furtherance of the foregoing and without limiting in any
manner any other rights of the Purchasers or obligations of the Company set
forth in any of the Transaction Documents, in the event the Company learns of
any third party attempting or seeking to take action to cause a fundamental
transaction, change of control or similar event (including, without limitation,
through a tender or exchange offer), or an event that with the passage of time
could result in a fundamental transaction, change of control or similar event
(including, without limitation, through a tender or exchange offer) under any
agreement (including, without limitation, any employment agreement), outstanding
security (including, without limitation, any option or warrant to purchase
Common Stock) or other instrument, that does not conform to the requirements of
the Transaction Documents and that does not afford or grant the Purchasers all
of the rights and payments they would receive in a Company Controlled
Fundamental Transaction (including, without limitation, any payments they would
receive if they were holders of the shares of Common Stock issuable upon
exercise of the Warrants (without regard to any limitation

38

 

on the exercise of the Warrants and as if the Increased Shares Amendment had
been adopted and become effective)), subject to the exercise by the Board of
Directors of the Company of its fiduciary duties in accordance with applicable
law, the Company covenants and agrees to take all reasonable efforts to adopt a
poison pill, and to the extent that any previously adopted poison pill ceases to
be effective, to re-adopt a poison pill, or any other anti-takeover provision or
method necessary to prevent such fundamental transaction, change of control or
similar event (including, without limitation, through a tender or exchange
offer), or event that with the passage of time could result in a fundamental
transaction, change of control or similar event (including, without limitation,
through a tender or exchange offer) under any agreement or other instrument,
that does not conform to the requirements of the Transaction Documents and that
does not afford or grant the Purchasers all of the rights and payments they
would receive in a Company Controlled Fundamental Transaction (including,
without limitation, any payments they would receive if they were holders of the
shares of Common Stock issuable upon exercise of the Warrants (without regard to
any limitation on the exercise of the Warrants and as if the Increased Shares
Amendment had been adopted and become effective)). In addition, in no event will
the Company permit any Company Controlled Fundamental Transaction if after such
Company Controlled Fundamental Transaction any Series B Warrant will not be
fully exercisable without limitation by reason of there being insufficient
authorized and reserved capital stock of any applicable Successor Entity or
Successor Entities involved in such Company Controlled Fundamental Transaction.
The Company covenants and agrees while any Warrants are outstanding, that it
will not permit, will take all necessary action to prevent (including, without
limitation, adopting a poison pill or other similar anti-takeover provision),
and will not be party to, any Fundamental Transaction unless the Company and
each applicable acquirer or beneficial owner of securities that is directly or
indirectly party to or associated with any applicable Fundamental Transaction,
including each Successor Entity or Successor Entities, jointly and severally
agrees (x) to the requirements and other provisions set forth in the Warrants,
including, without limitation, Section 3(d) thereto and all requirements to
issue cash, securities (including, without limitation any options or warrants to
purchase Common Stock) or other assets thereunder, and (y) to treat each holder
of the Warrants (each, a “Holder”) in all respects no worse than as if such
Holder was a holder of Warrant Shares and no worse (and, other than in
connection with a Company Controlled Fundamental Transaction (as defined in the
Warrants), no better) than its treatment of any other holder of shares of Common
Stock. For purposes of clarification, the foregoing shall mean that no
Fundamental Transaction shall occur or be consummated unless (i) to the extent
set forth in the Warrants, each Holder shall have the right to require the
Company and/or the Successor Entity and/or Successor Entities, jointly and
severally, to deliver upon the occurrence or consummation, and it shall be a
required condition to such occurrence or consummation, of the Fundamental
Transaction or at any time thereafter, in satisfaction of the Warrants, such
shares of stock, securities, cash, assets or any other property whatsoever
(including warrants or other purchase or subscription rights and any shares of
Common Stock) which each Holder would have been entitled to receive upon the
happening of such Fundamental Transaction or the record, eligibility or other
determination date for the event

39

 

resulting in such Fundamental Transaction, had the Warrants been exercised in
full (without regard to any limitations on exercise of the Warrants and as if
the Increased Shares Amendment had, as of such date, been adopted and become
effective) with such Holder becoming a holder of such shares of Common Stock
issuable upon such exercise immediately prior to such Fundamental Transaction or
the record, eligibility or other determination date for the event resulting in
such Fundamental Transaction; (ii) it is recognized that the purpose of this
Section 4.19 is to assure that in all circumstances of any Fundamental
Transaction or similar corporate type transaction, each Holder will have rights
pursuant to the terms of the Warrants no worse (and, other than in connection
with a Company Controlled Fundamental Transaction, no better) in any way than or
adversely affected relative to or in any manner not as advantageous (or, other
than in connection with a Company Controlled Fundamental Transaction,
disadvantageous) as those of a holder of the number of shares of Common Stock
issuable upon exercise of the Warrants (without regard to any limitations on
exercise of the Warrants and as if the Increased Shares Amendment had, as of
such date, been adopted and become effective) as if the Warrants had already
been exercised into Common Stock (without regard to any limitations on exercise
of the Warrants and as if the Increased Shares Amendment had, as of such date,
been adopted and become effective) prior to such Fundamental Transaction or the
record, eligibility or other determination date for the event resulting in such
Fundamental Transaction and shall not receive worse (or, other than in
connection with a Company Controlled Fundamental Transaction pursuant to the
terms of the Warrants, better) treatment, be prejudiced or adversely affected
relative to (or treated in any manner not as advantageous or, other than in
connection with a Company Controlled Fundamental Transaction, disadvantageous)
as the treatment afforded to any holders of shares of Common Stock in such
Fundamental Transaction or similar corporate type transaction by virtue of the
fact that a Holder holds a Warrant rather than the shares of Common Stock
issuable upon exercise of the Warrant (without regard to any limitations on
exercise of the Warrant and as if the Increased Shares Amendment had, as of such
date, been adopted and become effective); (iii) it is specifically intended that
no Person attempt to structure a transaction in any manner to circumvent the
intent of this Section 4.19 and therefore the provisions of this Section 4.19
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 4.19 and pursuant to the terms of the
Warrants to the extent necessary to correct this paragraph or any portion hereof
which may be defective or inconsistent with the intended treatment of each
Holder, or to make changes or supplements necessary or desirable to properly
give effect to such treatment, as no worse (or, other than in connection with a
Company Controlled Fundamental Transaction, no better) in any way than or
adversely effected relative to or in any manner not as advantageous (or, other
than in connection with a Company Controlled Fundamental Transaction,
disadvantageous) as a holder of the number of shares of Common Stock issuable
upon exercise of the Warrants (without regard to any limitations on exercise of
the Warrants and as if the Increased Shares Amendment had, as of such date, been
adopted and become effective) in any Fundamental Transaction or similar
corporate type transaction as herein contained; (iv) it is specifically
intended, among other events and transactions, that any tender offer or similar
transaction made with respect to the Company or 50% or more of the Common Stock
is deemed a Fundamental Transaction under the Warrants; (v) it is acknowledged
that notwithstanding any provision that may be interpreted to the contrary, as
provided in the Warrants each Holder has an express right to receive at least
the same proportion and amount of cash, if any, per Warrant Share (provided,
that the foregoing shall in no way limit the rights of the Holder to get any
Fundamental Transaction Warrant Early Termination Price (as defined in the
Warrants) entirely in cash) that each holder of a share of Common Stock is
entitled to receive from the Company or any Successor Entity or Successor
Entities, upon any Fundamental Transaction (such as a cash merger or cash tender
offer) where cash comprises any portion of the applicable consideration or
payment, that they would have been entitled to receive had they exercised their
SPA Warrants prior to the Fundamental

40

 

Transaction or the record, eligibility or other determination date for the event
resulting in such Fundamental Transaction (without regard to any limitations on
the exercise of this Warrant and as if the Increased Shares Amendment had, as of
such date, been adopted and become effective); (vi) it is acknowledged that the
provisions of this Section 4.19 may not be waived, modified or otherwise
implemented otherwise than in strict conformity with the intention hereof and
shall apply to a successor holder of the Warrants and any Successor Entity or
Successor Entities, and (vii) notwithstanding any provision of this Agreement,
the Warrants or any other agreement or contract that could in any way be read to
limit the right of any Holder to elect and receive at any time in perpetuity any
payments pursuant to Section 5(a) of the Warrants, no provision of this
Agreement, the Warrants or any other agreement or contract shall limit the
rights of any Holder (including, without limitation, the right to receive any
Redemption Price (as defined in the Warrants)) to receive at any time in
perpetuity any payments pursuant to Section 5(a) of the Warrants. The Purchasers
shall be third party beneficiaries to any agreements between the Company and any
applicable Successor Entity in order to give effect to this Section 4.19.

4.20          Subdivisions. So long as any Warrants are outstanding, the Company
shall not subdivide (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares or take any other action or otherwise allow the
Exercise Price (as defined in the Warrants) of the Warrants to be less than the
par value of the Common Stock.

4.21          Contrary Positions. The Company covenants and agrees not to take
any position contrary to (x) the representations set forth in Section 3.1(hh)
and Section 3.1(jj), as if each such representation was made on any date from
and after the Closing Date assuming (i) the facts and circumstances that exist
as of the Closing Date are not materially changed by a Purchaser and (ii) with
respect to the representation in clause (ii) of the first sentence of Section
3.1(jj), the Purchaser Condition is satisfied or (y) any of its other
representations set forth herein, as if each such representation was made on the
Closing Date, assuming the facts and circumstances that exist as of the Closing
Date with respect to such representations are not materially changed. The
Company acknowledges and agrees that, with respect to Section 3.1(hh) neither an
exercise of any or all of the Warrants (assuming the exercise in full of the
Warrants without regard to any limitations on exercise of the Warrants and as if
the Increased Shares Amendment had, as of the date hereof, been adopted and
become effective) nor any waiver of Section 2(d) of the Warrants in accordance
with the terms thereof shall be deemed to be a material change in the facts and
circumstances that exist as of the Closing Date.

4.22          No Stock Buy-Backs, Dividends or Purchase Rights. So long as any
Purchaser holds any of the Securities, the Company shall not redeem, repurchase
or otherwise reduce the number of outstanding shares of Common Stock. So long as
the Purchasers in the aggregate beneficially own Common Stock or Common Stock
Equivalents equal to or convertible or exercisable, as the case may be, into at
least 20% of the Company’s outstanding shares of Common Stock (calculated as if
the Warrants were exercised in full without regard to any limitations on
exercise of the Warrants and as if the Increase Shares Amendment has been
adopted and become effective), the Company shall not, and the Company shall not
permit its Subsidiary to, directly or indirectly, (x) declare or make any
dividend or other distributions of its assets (or rights to acquire its assets)
to any or all holders of its Common Stock, capital stock or Common Stock
Equivalents, by way of return of capital or otherwise (including, without
limitation, any distribution of cash, stock or other securities, property or
options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) or (y) grant,
issue or sell any Common Stock Equivalents or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of its capital stock or Common Stock Equivalents.

41

 



4.23          Existence of Liens. So long as the Purchasers in the aggregate
beneficially own Common Stock or Common Stock Equivalents equal to or
convertible or exercisable, as the case may be, into at least 20% of the
Company’s outstanding shares of Common Stock (calculated as if the Warrants were
exercised in full without regard to any limitations on exercise of the Warrants
and as if the Increase Shares Amendment has been adopted and become effective),
the Company shall not, and the Company shall not permit its Subsidiary to,
directly or indirectly, allow or suffer to exist any Lien other than Permitted
Liens.

4.24          Amendments and Future Agreements. So long as any Purchaser holds
any of the Warrants, the Company shall not (i) amend, waive, modify or terminate
any provision of any outstanding securities (including, without limitation, any
warrants) or (ii) be party to any transaction, including any contract, agreement
or other arrangement or issue any security (including, without limitation, any
option or warrant to purchase Common Stock) or other instrument with a provision
or term (including, without limitation, any fundamental transaction, change of
control or similar event provision) which in any way restricts the Company’s
ability to issue, or is in any way triggered by, or could require the Company to
make any payment or adjustment or issue any shares of Common Stock or other
securities as a result of, the Company’s issuance of, any of the Securities to
the Purchasers hereunder or under the Warrants.

ARTICLE V.
MISCELLANEOUS

5.1              Survival. Other than as specifically set forth herein, this
Agreement, the representations and warranties contained herein and the
obligations contained herein, including, without limitation, the covenants and
indemnification obligations contained herein, and other terms hereunder shall
survive indefinitely.

5.2              Fees and Expenses. At Closing, the Company shall reimburse the
Purchasers or their designee(s) for all reasonable costs and expenses up to
$250,000, in the aggregate, incurred in connection with the transactions
contemplated by the Transaction Documents (including all reasonable legal fees
and disbursements in connection therewith, documentation and implementation of
the transactions contemplated by the Transaction Documents and due diligence in
connection therewith), which amount may be withheld by each Purchaser from its
Subscription Amount at the Closing. Except as expressly set forth in herein and
in the other Transaction Documents to the contrary, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.

42

 



5.3              Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

5.4              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email delivery at the facsimile number or email address set forth on the
signature pages attached hereto at or prior to 5:30 p.m. (New York City time) on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile or email delivery at the
facsimile number or email address set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the second (2nd) Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service, or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as set forth on the
signature pages attached hereto.

5.5              Amendments; Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding at least
a majority in interest of the Securities then outstanding or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

5.6              Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

5.7              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser (other than by
merger or otherwise by operation of law). Any Purchaser may assign any or all of
its rights under this Agreement to any Person to whom such Purchaser assigns or
transfers any Securities, provided that such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of the
Transaction Documents that apply to the “Purchasers”.

5.8              No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.9.

43

 



5.9              Governing Law and Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective Affiliates, directors,
officers, stockholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

5.10          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

5.11          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

5.12          Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction, and,
if requested by the Company, the posting of a customary bond. The applicant for
a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

44

 



5.13          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate. The Company therefore agrees
that the Holders shall be entitled to seek temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages and
without posting a bond or other security. In the event that the Purchaser
delivers a Fundamental Transaction Early Termination Notice (as defined in the
Warrants) pursuant to a Clause C Fundamental Transaction (as defined in the
Warrants) and the Company pays in full to the Purchaser, pursuant to and in
accordance with the terms of Section 3(d) of the Warrants, the related
Fundamental Transaction Warrant Early Termination Price (as defined in the
Warrants), the Purchaser shall not be entitled to any other payment for damages
hereunder with respect to such redeemed Warrants solely in connection with such
Clause C Fundamental Transaction.

5.14          Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereof or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled, at its own expense, to
independently protect and enforce its rights including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents.

5.15          Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

5.16          Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

45

 



WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

 

(Signature Pages Follow)

46

 



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 PALATIN TECHNOLOGIES, INC.          By:  /s/ Stephen T. Wills      Name:
Stephen T. Wills      Title: Executive Vice President, Chief Financial Officer
and Chief Operating Officer  

 



Address for Notice:

 

Palatin Technologies, Inc.

4-B Cedar Brook Drive

Cedar Brook Corporate Center

Cranbury, NJ 08512

Attention: Stephen A. Slusher, Chief Legal Officer

Facsimile number: (609) 495-2202

Electronic mail: sslusher@palatin.com

 



With a copy to (which shall not constitute notice):

 



Faith L. Charles, Esq.

Thompson Hine LLP

335 Madison Avenue

12th Floor

New York, NY 10017

Facsimile number: (212) 344-6101

Electronic mail: Faith.Charles@thompsonhine.com

 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

47

 













 

 [PURCHASER SIGNATURE PAGES TO PTN SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: QVT FUND IV LP, by its general partner QVT Associates GP LLC

Signature of Authorized Signatory of Purchaser: /s/ Tracy Fu

Name of Authorized Signatory: Tracy Fu

Title of Authorized Signatory: Managing Member

Email Address of Authorized Signatory:_________________________________________

Facsimile Number of Authorized Signatory: ______________________________________

Address for Notice to Purchaser:

QVT Fund IV LP

c/o QVT Financial LP

1177 Avenue of the Americas, 9th Floor

New York, New York 10036

Attention: General Counsel

Email: legalnotices@qvt.com

 

With a copy to (which shall not constitute notice):

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile number: (212) 593-5955

Electronic mail: eleazer.klein@srz.com

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile number: (212) 593-5955

Electronic mail: eleazer.klein@srz.com

 

Subscription Amount: $4,532,500.00

501,360 Shares,

Series A Warrants to purchase 4,140,866 shares of Common Stock, and

Series B Warrants to purchase 4,593,971 shares of Common Stock

 

EIN Number: [PROVIDED UNDER SEPARATE COVER]

 

48

 



 

[PURCHASER SIGNATURE PAGES TO PTN SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: QUINTESSENCE FUND L.P., by its general partner QVT Associates
GP LLC

Signature of Authorized Signatory of Purchaser: /s/ Tracy Fu

Name of Authorized Signatory: Tracy Fu

Title of Authorized Signatory: Managing Member

Email Address of Authorized Signatory:_________________________________________

Facsimile Number of Authorized Signatory: ______________________________________

Address for Notice to Purchaser:

QVT Fund IV LP

c/o QVT Financial LP

1177 Avenue of the Americas, 9th Floor

New York, New York 10036

Attention: General Counsel

Email: legalnotices@qvt.com

 

With a copy to (which shall not constitute notice):

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile number: (212) 593-5955

Electronic mail: eleazer.klein@srz.com

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile number: (212) 593-5955

Electronic mail: eleazer.klein@srz.com

 

Subscription Amount: $3,927,000.00

434,628 Shares,

Series A Warrants to purchase 3,589,710 shares of Common Stock, and

Series B Warrants to purchase 3,982,506 shares of Common Stock

 

EIN Number: [PROVIDED UNDER SEPARATE COVER]

 

49

 



 

[PURCHASER SIGNATURE PAGES TO PTN SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: QVT FUND V LP, by its general partner QVT Associates GP LLC

Signature of Authorized Signatory of Purchaser: /s/ Tracy Fu_

Name of Authorized Signatory: Tracy Fu

Title of Authorized Signatory: Managing Member

Email Address of Authorized Signatory:_________________________________________

Facsimile Number of Authorized Signatory: ______________________________________

Address for Notice to Purchaser:

QVT Fund IV LP

c/o QVT Financial LP

1177 Avenue of the Americas, 9th Floor

New York, New York 10036

Attention: General Counsel

Email: legalnotices@qvt.com

 

With a copy to (which shall not constitute notice):

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile number: (212) 593-5955

Electronic mail: eleazer.klein@srz.com

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile number: (212) 593-5955

Electronic mail: eleazer.klein@srz.com

 

Subscription Amount: $26,540,500.00

2,937,012 Shares,

Series A Warrants to purchase 24,257,575 shares of Common Stock, and

Series B Warrants to purchase 26,911,903 shares of Common Stock

 

EIN Number: [PROVIDED UNDER SEPARATE COVER]



50

--------------------------------------------------------------------------------



